Jan 2.2019 10:04AM No. 3508 =P. 1/1
Case 2:17-cv-04910-JTM-JCW Document 25-1 Filed 01/03/19 Page 1 of1

 

 

 

Trevor C. Davies
504-324-6459

a tec tn Ea ncn tates acaba

January 2, 2018

VIA FACSIMILE ONLY: 504-589-7521
The Honorable Jane Triche Milazzo
U.S.D.C. for the Eastern District of LA
500 Poydras Street, Room C206

New Orleans, LA 70130

RE: Sylvia Achord v. Dolgencorp, LLC
USDC Eastern District of Louisiana
Case No. 17-cv-4910
File No. 4782.3017

Dear Judge Milazzo:

Tam pleased to report that the parties have settled the above-referenced matter. The
parties respectfully request that the Court cancel the Pretrial Conference set for January 3,
2019, and issue a 60-day Dismissal Order. The parties are working to obtain a final lien
letter from Medicare and will then finalize the settlement. Once the settlement is finalized,
the parties will file a Rule 41 Stipulation of Dismissal.

 

Thank you for your attention to this matter.

Sincerely,

 

Trevor C. Davies, Esq.

Co

Michael Remondet, Esq.

Via Email: miker@jeanrem.com
Erik Tadda, Esq.

Via Email: erik@taddalaw.com

 

1340 Poypras Street, Sue 1810 § New Opveans, LA 70112
PHONE! 504,324,6d93 | Fax: 604,324,4626 | www wkdlawirm.cam
